Exhibit 16.1 JEFFREY & COMPANY CERTIFIED PUBLIC ACCOUNTANTS 61 BERDAN AVENUE WAYNE, NEW JERSEY 07470 LICENSED TO PRACTICE TEL: 973-628-0022 IN NEW YORK AND NEW JERSEY FAX: 973-696-9002 MEMBER OF AICPA E-MAIL: rgjcpa@optonline.net PRIVATE COMPANIES PRACTICE SECTION MEMBER CENTER FOR PUBLIC COMPANY AUDIT FIRMS June 16, 2014 Office of the Chief Accountant U.S. Securities and Exchange Commission treet, NE Washington D.C. We have reviewed the filing of Cambridge Projects, Inc. on Form 8-K, dated June 16, 2014, and agree with the statements made therein. Yours truly, Jeffrey & Company CAMBRIDGE SEC JEFFREY & COMPANY/AIVN
